Citation Nr: 1333631	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO. 10-33 435 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to a thoracolumbar spine disorder.

4.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1972.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.  

In July 2010 correspondence and in his August 2010 VA Form 9, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  In an October 2010 Hearing Election Form, he withdrew this request and instead elected a hearing before the RO Decision Review Officer.  In November 2011, he withdrew his request for a hearing before the RO Decision Review Officer.  As such, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

The appeal was previously before the Board in December 2012, at which time the claims were remanded for additional development.


FINDINGS OF FACT

 1.  A pre-existing disorder of the cervical spine was not noted on the Veteran's examination upon enlistment into service.

2.  The evidence does not clearly and unmistakably show that a cervical spine disability pre-existed service; the Veteran is presumed to have entered service in sound condition, and, therefore, the neck strain noted in service is an injury deemed incurred in service.

3.  The Veteran's current cervical spine disorder, diagnosed as degenerative joint disease, is unrelated to the in-service injury and is not otherwise incurred in service or manifested to a compensable degree within one year of discharge.

4.  The Veteran does not have a disability of lower extremity radiculopathy.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§ 3.303 (2013).

2.  The criteria for entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a thoracolumbar disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303; 3.310 (2013).

3.  The criteria for entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a thoracolumbar disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303; 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the Veteran was provided with a sufficient notification letter in November 2008 that advised him of the information necessary to establish a claim for service connection on both a direct and secondary basis and also fulfilled the Dingess requirements.

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the claims that has been sufficiently identified has been obtained to the extent possible.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  He also has provided lay statements in support of his claims.

The Board recognizes that although the Veteran stated that he was hospitalized at the Lackland Air Force Base in service for a motor vehicle accident and that he obtained treatment after service at the Phoenix, Arizona, VA Medical Center, the RO has been unable to obtain these records.   In a November 2011 response, National Personal Records Center stated that a search of Lackland Air Force Base Medical Center clinical and in-patient treatment records was conducted, "but no records were located."  In April 2012 and April 2013, the Phoenix, Arizona, VA Medical Center responded that there were "no records" pertaining to the Veteran's treatment.  Accordingly, the Board concludes that the records do not exist and that further attempts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2012) (stating that VA will end efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  Further, the Veteran was provided with notification of the unavailability of these documents in accordance with 
38 C.F.R. § 3.159(e).  See May 2012 statement of the case; May 2013 notice letter.  

The Board also notes that the Veteran has briefly mentioned the possibility of other outstanding records, but he has not sufficiently identified these records for VA to make any meaningful attempts to obtain them.  See 38 C.F.R. § 3.159 (c)(1)(i), (c)(2)(i), and (c)(3) (all indicating that "[t]he claimant must provide enough information to identify and locate the existing records," including the custodian holding the records and the approximate time frame covered by the records).  Rather, the Veteran merely mentioned that a "serious incident report" was created regarding the alleged in-service motor vehicle accident without identifying whether the report was made in his name or a perpetrator's name and who the possible custodian would be (military, private police, etc.); he stated he underwent three surgeries of the back but did not mention any provider or facility; and it was noted that he saw an "osteopath" every five years in a February 2008 private treatment record, but no  identifying information was provided.  In fact, the Veteran stated in January 2011 that he did not recall the name of the chiropractor who treated him shortly after he was treated at the Phoenix VA Medical Center.  Although the November 2008 notice letter asked the Veteran to provide a VA Form 21-4142 to authorize the release of information from and doctors and/or hospitals concerning any treatment he received, no forms were received for any of the above-mentioned circumstances.  It is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, because the Veteran has not sufficiently identified outstanding records, the Board has fulfilled its duty to assist and may proceed to adjudicate the claims at this time.

As a final matter, there has been substantial compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order).  Pursuant to the remand, the VA obtained records from the VA Medical Center in Columbia, Missouri, (which are located on Virtual VA) and provided the Veteran with a sufficiently compliant VA examination and opinion.  To the extent that records from the Phoenix, Arizona, VA Medical Center were not obtained, as explained in more detail above, it has been determined that such records do not exist and are unavailable.  Thus, there is no Stegall violation in this case, and the Board may proceed to adjudicate the claims without prejudice to the Veteran.  




II.  Cervical Spine Disorder

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established under 38 C.F.R. § 3.303(b) by the following:  (1) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (2) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The U.S. Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran is diagnosed with degenerative joint disease, which is a form of arthritis, the Board will consider whether service connection is warranted based upon continuity of symptomatology for these disorders in the discussion below.

Further, the law provides that "every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111(West 2002).

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  The Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012). 

Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012).  Even if an injury or disease is deemed incurred in service by virtue of the presumption of soundness (or found to be actually incurred in service), a veteran still must establish that he has a current disability that is related to the in-service injury or disease.  Id. at 53; Holton v, Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").  Moreover, that nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard.  Gilbert, 26 Vet. App. at 53 (2012) (explaining that "the Board is not circumventing the 'clear and unmistakable evidence' standard of the presumption of soundness by employing the 'preponderance of the evidence' standard for its nexus determination").

In this case, the Board concludes that no pre-existing disorder of the cervical spine was noted on the Veteran's examination upon enlistment into service.  [It is parenthetically noted that on the previous remand, the Board preliminarily stated that that the record in this case shows the Veteran entered service with a pre-existing spine injury, explaining that "[o]n entry into service, the Veteran complained of recurrent back pain on his Report of Medical History.  The examining physician made note of the injury as due to a car accident in the physician's summary section of the report."  However, the Board is not bound by the initial conclusions made because "a remand by the Board is a preliminary order and does not constitute a final Board decision." See 38 C.F.R. § 20.1100(b) (2013)].  Rather, the Board finds it significant that clinical evaluation of the spine at entrance in December 1971 was determined to be "normal," and no mention of any spine disorder was made in the summary of defects and diagnoses section of the examination report.  Although the Veteran's December 1971 Report of Medical History reflected a history of recurrent back pain, and it was noted that there was a previous automobile accident, the examiner did not identify any specific disability and, in any event, it was noted that the back was "N[ot] C[urrently] D[isabling]."  Accordingly, notwithstanding any history of recurrent back pain, no disability of either the cervical spine was "noted" upon entrance.  Therefore, the presumption of soundness is for application.

As stated above, when no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  In this case, the Board simply cannot conclude that the evidence clearly and unmistakeably establishes that a cervical spine disability pre-existed service.   It is acknowledged that the February 2013 VA examiner checked a box indicating that the cervical spine disorder clearly and unmistakably pre-existed service and was not aggravated therein, the rationale for this opinion focused solely on the question of whether it was as likely as not that the disorder was aggravated by service.  The rationale does not identify what, if any, the nature and extent of any allegedly pre-existing cervical spine disability.  Significantly, there are no medical records or any other indications in the record that the Veteran was diagnosed with any pre-service condition of the neck resulting from this motor vehicle accident.  The fact that there was a previous motor vehicle accident, or that the Veteran claimed to have recurrent back pain prior to service, is simply insufficient to rebut the high evidentiary burden for showing that a disability in fact was pre-existing at the time he entered service.  

Because the presumption of soundness cannot be rebutted, legal precedent provides that the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  Gilbert, 26 Vet. App. at 52-53.  In this case, a review of service treatment records reflects that the Veteran was treated for and diagnosed with neck strain in service.  Thus, this strain are deemed injuries incurred in service.  Significantly however, to the extent that the Veteran states that he was injured in an in-service motor vehicle accident, which resulted in "semi-crushed discs in the neck," the Board finds that this alleged in-service event and claimed injury did not occur.  First, although the Veteran's sister stated that the Veteran had a neck brace and was in pain when he was discharged from service, she does not state the nature of the injury and would lack competency to assess whether the neck brace was for a neck strain or a neck fracture.  Moreover, even assuming arguendo that the Veteran himself is competent to attest to having been involved in a motor vehicle accident and was diagnosed with crushed discs in service, the Board finds that his statements regarding the occurrence of the alleged in-service motor vehicle incident, and any resultant disability from such incident, lack credibility.  In this regard, the Veteran's descriptions of the incident itself are inconsistent.  For example, in November 2008, he initially claimed the following:

I was [a] passenger in a[n] automobile that was struck during my stay at Lackland Air Force Base.  Several weeks later[,] I started having stiff necks so I went [a] doctor at the base and was diagnosed with 2 semi-crushed dis[cs] in my neck.  I received a neck brace."

However, his later statements significantly altered important details regarding this event.  Namely, he later stated that he was not a passenger in a vehicle, but that another vehicle had attempted to run him over while he was on the sidewalk.  See February 2013 VA examination (noting that he "was hit by a truck in service while running between offices, with the truck coming up onto the sidewalk and hitting him").  In August 2010, he claimed "another shoulder tr[ied] to kill me" and, in March 2010, it was alleged that a soldier with whom the Veteran previously was involved in a fight with, "[r]an over [the V]eteran with [a] vehicle."   Moreover, he gave conflicting versions of the nature of the alleged injuries resulting from the claimed in-service incident.  For example, instead of experiencing "stiff necks" as originally reported, he stated in the June 2009 VA examination report that "following the truck accident in the service he had neck, mid and lower back pain."  It was also alternately claimed that he was rendered unconscious for twenty-six hours (see March 2010 and August 2010 statements) and was hospitalized for one week at the Lackland Air Force Base Medical Center (see January 2011 report of contact).  Given these substantial inconsistencies, the Board finds his lay statements non-credible and without probative value.

Therefore, the Board finds that the competent and credible evidence of record does not establish the incurrence of the claimed motor vehicle attack or resultant crushed discs.  In the same vein, the December 2008 VA treatment report that provided an assessment of chronic neck pain/cervical fracture is likewise lacking in probative value because it is based on the Veteran's non-credible history that he experienced a cervical compression fracture.

As stated above, however, because the Veteran is entitled to the presumption of soundness, the Board concedes that the noted in-service neck injury was incurred in service.  Moreover, given the fact that the Veteran has been diagnosed with degenerative joint disease of the cervical spine (see e.g. June 2009 VA examination), the evidence also establishes the existence of a current disability.  Accordingly, the remaining question that must be answered in the affirmative before service connection can be established is whether the current disability of degenerative joint disease of the cervical spine is related to the in-service strain.  

After carefully reviewing the evidence of record, the Board concludes that the weight of the evidence establishes that the current cervical spine disorder, diagnosed as degenerative joint disease, is unrelated to the in-service injury  and was not otherwise incurred in service or manifested to a compensable degree within one year of discharge.  

As an initial matter, there is no credible evidence of continuity of symptoms since service.  In this regard, the Board notes that in his February 1972 Report of Medical History at separation, the Veteran denied a history of broken bones or recurrent back pain.   His current reports of a long history of symptoms of the claimed disability are contradicted by this report in which he specifically denied recurrent back pain.  See AZ v. Shinseki, No.2012-7046, 2013 WL 5420978 (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  His failure to report any complaints of neck pain at that time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  To the extent the Veteran reported a history of chronic back pain that he had since "he was a young man" and that "[h]e was hit by a truck when he was in the armed services," these statements are again found to lack credibility in light of the inconsistencies described above.   Therefore, continuity of symptomatology has not here been established by credible evidence.

Here, there is simply no competent and credible evidence of back or neck-related symptoms for many years after service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Because the Veteran's account of events is not probative, and there is no credible evidence to establish otherwise, it cannot be said that symptoms of a cervical disorder were present since service or manifested to a compensable degree within one year thereafter.  Therefore, the Board finds that the Veteran's degenerative joint disease of the cervical spine, which is considered forms of arthritis, is not subject to service connection notwithstanding the application of 38 C.F.R. §§ 3.307 and 3.309.

Nonetheless, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, however, the Board finds that the most probative evidence does not attribute the Veteran's current cervical spine disorder to service, despite his contentions to the contrary.  

The Board notes that a new examination was requested in the Board's previous remand because it was determined that June 2009 VA examiner "did not discuss the spine injury noted on entry into service, the low back injury documented in the January 26, 1972 service treatment records, or the February 1972 Physical Profile issued for a neck strain."  However, because the Veteran is hereby presumed sound, the examination report is not rendered inadequate because it did not discuss any pre-existing neck injury.  Further, a review of the June 2009 report reflects that the claims file was reviewed and contemplated; the examiner also specifically noted the in-service report that the Veteran experienced a neck strain while on active duty after being hit with a duffel bag.  Thus, the Board finds this opinion to be adequate with regard to the claimed cervical spine disorder because it did properly contemplate the presence of an in-service neck strain.  Read as a whole, this negative medical opinion is supported by an adequate rationale.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (holding that medical examination reports "must be read as a whole"); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that the Court must review an examination report "as a whole" to determine whether the Board clearly erred in assessing the adequacy of the report). In the opinion, the VA examiner explained that the X-ray taken at the time of the neck strain was within normal limits.  Accordingly, it was determined that "[t]here is insufficient evidence in the c-file to support an incident from active duty causing the [degenerative joint disease] [of the] cervical . . . spine."  Accordingly, the third element needed to establish service connection, a nexus between active duty service and current complaints, has not been satisfied.

For the reasons explained above, the Veteran's claims for service connection for a cervical spine disorder must be denied.   

III.  Radiculopathy of the Right and Left Lower Extremities

In addition to the regulations for establishing service connection cited above, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.   Id. The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised 
§ 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in October 2008, the amendment is applicable to the current claim.  

In this case, the Veteran asserts that he is entitled to service connection for radiculopathy of the right and left lower extremities.  The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran actually has the disability for which service connection is sought.   This element is satisfied if there is a present disability at any time during the pendency of this appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, however, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons discussed below, the Board finds that the weight of the evidence does not establish the existence of a current chronic disability involving radiculopathy of the bilateral lower extremities.

In his October 2008 claim for service connection, the Veteran filed a claim for right and left lower extremity radiculopathy secondary to his lumbar spine.   At his February 2013 VA examination, he reported that "in the past he has had brief episodes of whole-leg numbness feeling on the right or left[,] such as with prolonged sitting[,] but there are no current or chronic symptoms of radiculopathy."  The Board acknowledges that the Veteran is competent to report symptoms that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).
To the extent he has described episodes of numbness, such as with prolonged sitting, however, the Board finds that he is not competent to establish through lay evidence that this is a manifestation of a current disability related to lower extremity radiculopathy.  Assessing the cause of these episodes does not involve contemplation of a simple disorder where the question of diagnosis or etiology does not require specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

The Board finds it significant that treatment reports and VA examinations have not identified radiculopathy.  In this regard, a February 2008 private treatment record for chronic back pain notes that the pain is "all in the lumbar spine and radiates across the lumbar spine, but nothing down the buttock or leg."  (Emphasis added).  A June 2009 VA examination report noted that the Veteran has no history of numbness, paresthesia, or leg or foot weakness and that the Veteran denied radiation of pain.  A review of the lower extremities indicated normal responses to vibration, pinprick, light touch, and position sense, with no locations of abnormal sensation.  Knee and ankle jerks were normal, as was Babinski's plantar flexion, and Lasegue's sign was negative.  In light of these findings, the June 2009 VA examiner succinctly concluded that "[t]here is insufficient evidence to support an acute or chronic radiculopathy."  VA examination again in February 2013 yielded similar results:  straight leg raising test results were negative bilaterally, and it was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Additionally, there is no mention any radiculopathy in either VA treatment records or private treatment records throughout the appeal period.  The Board notes that the multiple treatment records obtained document the Veteran's other ongoing medical conditions, and it would be reasonable to expect that symptoms of radiculopathy, if present, would have likely also been documented.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).  Thus, the competent evidence of record in this case strongly supports a finding that there is no radiculopathy.

In light of the above, the Board finds that the most probative evidence shows that the Veteran does not have a current disability related to radiculopathy of the lower extremities throughout the period of the claim.  As such, service connection is not established, and the claims must be denied.  


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for radiculopathy of the right lower extremity is denied.

Service connection for radiculopathy of the left lower extremity is denied.


REMAND

Although any further delay is regrettable, the Board finds that a remand is necessary with respect to the Veteran's claim for service connection for the thoracolumbar spine.

Based on the evidence presented, and for similar reasons discussed above, the Board concludes that no pre-existing disorder of the thoracolumbar spine was noted on the Veteran's examination upon enlistment into service.  Again, the Board finds it significant that clinical evaluation of the spine at entrance in December 1971 was determined to be "normal," and no mention of any spine disorder was made in the summary of defects and diagnoses section of the examination report.  Although the Veteran's December 1971 Report of Medical History reflected a history of recurrent back pain, and it was noted that there was a previous automobile accident, the examiner did not identify any specific disability and, in any event, it was noted that the back was "N[ot] C[urrently] D[isabling]."  Accordingly, notwithstanding any history of recurrent back pain, no pre-existing disability of the thoracolumbar spine was "noted" upon entrance.  Therefore, the presumption of soundness is for application.  Moreover, the evidence likewise appears insufficient to rebut the presumption.  

Therefore, the Board finds that, similar to the claim involving the cervical spine above, the operative inquiry will hinge on whether the current thoracolumbar spine degenerative joint disease is related to a noted in-service lumbosacral strain.  Unfortunately, with regard to the thoracolumbar spine, it is acknowledged that the existing examinations and opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The June 2009 VA examination is inadequate because it did not contemplate the lumbosacral strain diagnosed in service; rather, only the neck strain was conceded.  Moreover, the February 2013 opinion focused solely on the question of whether it was as least as likely as not that any lumbar spine disorder was aggravated by service; the opinion, therefore, did not address whether the existing degenerative joint disease of the thoracolumbar spine is otherwise related to the in-service lumbosacral strain.  The Board recognizes that the February 2013 explained that X-rays taken in January 1972 were normal and that the impression was "lumbar spine."  It was further explained that it was recommended the Veteran lose weight, and the Report of Medical History form upon separation in February 1972 did not indicate that the Veteran experienced any "recurrent back pain."  Moreover, it was noted that "if anything[,] the records indicate an improving or resolved back condition at the time of his separation from the military" and that "the [V]eteran's current level of lumbar spine degenerative changes is not unexpected for a 60 year old man."   However, quite simply, because no opinion was provided on the likelihood that the current disability is related to the in-service strain, an addendum opinion is necessary to address the outstanding medical question as to nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Finally, if the Veteran has obtained any additional VA treatment with respect to his thoracolumbar disorder, these records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant VA treatment records relating to the thoracolumbar spine.

2.  Return the claims file to the VA examiner who previously provided an examination and opinion in this case in February 2013.  If the VA examiner is unavailable, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.

Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is as least as likely as not that the Veteran's current degenerative joint disease of the thoracolumbar spine is related to the in-service lumbosacral strain.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a thoracolumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


